 In the Matter of SMITH COMMERCIAL BODY WORKS, INC.andLOCAL905, INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO)Case No. 18-R-854.-Decided December 28, 1943Messrs. L. U. StambaughandDonald A. Smith,both of Fargo, N. D.,for the Company.Messrs. Carl A. HallquistandEdward J. Murnane,both of Minneap-17,olis,Minn., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local 905, International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica (UAW-CIO), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Smith Commercial Body Works, Inc., Fargo, North Dakota,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Clarence A.Meter, Trial Examiner. Said hearing was held at Fargo, NorthDakota, on November 16, 1943.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSmith Commercial Body Works, Inc., a North Dakota corporationwith its principal office and place of business located at Fargo, NorthDakota, is normally engaged in the manufacture and sale of truck and54 N. L. R. B., No. 20.95 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDbus equipment and bodies.At the present time, however,due to condi-tions caused by the national emergency the Company has altered itsoperations to a large extent,and is nowengagedin the production ofammunition crates and the servicing,maintaining,and repairing ofrolling equipment.During the year 1942, the Company's purchases ofraw material totaled in value $933,282.46 ofwhich approximately 58percent was received from points outside the State of North Dakota.During the same period,the sales of the Company totaled in value$1,204,308.06,of which approximately 7 percent was made to pointsoutside the State of North Dakota.The Company's purchases of rawmaterials during the year 1943 is estimated at 40 to 50 percent less thanthat of 1942 and its interstate purchases are estimated at 40 to 45 per-cent of this figure.The Company's sales during the year 1943 areestimated at approximately one-half the value of those of 1942, butthe volume of interstate sales is estimated at 14 percent of the total.We find that the Company is engaged in commerce within the meaningof the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDLocal 905, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America is a labor organization!affiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn or about October 1, 1943, the Union requested recognition asthe bargaining representative of the Company's production and main-tenance employees.The Company did not reply to this request.A statement of the Regional Director indicates that the Unionrepresents a substantial number of. employees in the unit hereinafterfound to be appropriate.'We find that a question affectingcommercehas arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit comprised of all production, maintenance,and yard employees of the Company, including employees workingon portable saw mills under an independent contractor, watchmen,3The Regional Director reported that the Union submitted 32 applications of which 31bore apparently genuine original signatures;of these 31,27 contained the names of personswhose names appear upon the Company's pay roll for the period ending October 9, 1943.Said pay roll contained 36 names.The record reveals that,as of the date of the hearing,there are approximately 81 employees in the unit hereinafter found appropriate but thatthis number will decrease to approximately 73. SMITH COMMERCIAL BODY WORKS,INC.97parts department employees,and working foremen, but excludingoffice employees,outside salesmen,parts department manager, fore-men, and all supervisory employees with authority to hire or dis-charge.While not specificallydisagreeingwith the foregoing group,the Company contends that no election should be conducted at thepresent time inasmuch as the Company is not engaged in its normaloperations;it further contends that employees in its crate department,who are concerned with the production of ordnance crates, shouldnot be included within the same unit as its main plant employees,whose duties are confined to the serving of rolling stock.We do not agree with either contention.The fact that the nationalemergency has prevented the Company from pursuing its normaloperations is no reason for denying its employees the benefits of col-lective bargaining.Nor is the diverse nature of the respective workperformed by crate department and the main plant employees suffi-cient to warrant their separation.The record discloses that bothgroups are centrally controlled under a common administration; thatall accounting and paper work is performed at a common office; andthat the employees of both are hired by the same personnel manager.Furthermore,both the crate department and the main plant are ser-viced by the same protective staff;the tools and supplies of both arekept by a common parts department;and there is evidence that theforeman of the crate department exercises authority over employeesin the main plant.Under these circumstances,we' are of the opinionthat the interests of both groups of employees can best be served bytheir inclusion within a single unit.The Companyemploys an individual in the crate department whomitdesignates as assistant or working foreman.This hourly paidemployee is in charge of the night shift, and has authority to makerecommendations which would affect the status of employees workingunder him.While his position is of a temporary nature, and will beeliminated when the necessity for a night shift no longer exists, weare of the opinion that at the present time, the working foremanexercises powers sufficiently supervisory in nature to warrant hisexclusion from the industrial unit.We shall therefore exclude him.Included on the Company'spay roll is a group of 12 individualswho are engagedinmilling operations on the Company's property.Although they work under the direct supervision of an independentcontractor,they are hired through the Company's personnel depart-ment, punch the same time clock as regular employees of the Com-pany, and are included with them for purposes of Workmen's Com-pensation.We are of the opinion that these persons are employeesof the Company,and under normal circumstances,should be entitledto a voice in the selection of a bargaining representative for Com-507900-44-vol 54-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany employees.However, the record discloses that these employeeswere hired for a specific duty of a temporary nature; that they were- aware of this at the time they accepted employment, and that theyhave no reasonable expectation of being retained by the Companyat the conclusion of the work for which they were engaged.Underthese circumstances, we are of the opinion that their employment_interests are not sufficient to warrant their inclusion with a unit ofregular employees of the Company.We shall therefore excludethem.We find that all production, maintenance, and yard employees ofthe Company, including watchmen, assistant in the parts department,but excluding office employees, temporary milling employees, outsidesalesmen, parts department manager, foremen, assistant foremen,and all other supervisory employees with authority to hire, promote,-discharge, discipline or otherwise effect changes in the status ofemployees or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit hereinbefore described.The Unioncontends that eligibility to vote in said election be determined as ofNovember 15, 1943.However, we are of the opinion that the reasonsadvanced in support thereof are insufficient to warrant a departurefrom our customary practice, and shall direct that the employees ofthe Company eligible to vote in the election shall be those who wereemployed during the pay-roll period immediately preceding the dataof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.3-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Smith Commer-cialBody Works, Inc., Fargo, North Dakota, an election by secretE SeeMatter of Cardinals MacaroniMfg Co., Inc.,29 N. L. R. B. 1145.The Unionrequestedthat it bedesignated on the ballot as "UnitedAutomobileWorkersof America,UAW-CIO, Local905."This request is hereby granted. SMITH COMMERCIAL BODY WORKS, INC.99ballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the EighteenthRegion,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by United Automobile Workers ofAmerica,UAW-CIO, Local 905, for the purposes of collectivebargaining.